Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed September 25, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “said base plate is square” and “said base plate is circular” in claims 5 and 8, respectively, must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 17, the phrase "may" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10, 11, and 13-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. 1,353,050 to Lambrakos (hereinafter, “Lambrakos”).
Regarding claim 1, Lambrakos discloses a gas cylinder mobility aid (handle assembly, Fig. 1) for attachment to a collar of a gas cylinder (handle is capable of being attached to a collar of a gas cylinder, see Fig. 1), comprising: a base plate (upper portion of yoke 17, see annotated Fig. 3 below) having an upper surface (annotated Fig. 3) and a lower surface (annotated Fig. 3); one or more coupling members (annotated Fig. 3) affixed to said lower surface (annotated Fig. 3) of said base plate (annotated Fig. 3) wherein said one or more coupling members (annotated Fig. 3) are positioned to form a frictional fit (col. 3, ll. 34-36) with said collar of said gas cylinder (frictional fit is formed with a neck of a cylinder, col. 3, ll. 34-36; the handle assembly is capable of being attached to a gas cylinder); a vertical member (annotated Fig. 3) affixed at the center of said base plate (annotated Fig. 3); and a handle (hand grip 18, Fig. 3) rotatably attached to said vertical member (col. 2, ll. 78-80; col. 3, ll. 7-9) such that said handle (hand grip 18) is present above said upper surface of said base plate (see annotated Fig. 3) and said handle rotates about said vertical member (col. 2, ll. 78-80; col. 3, ll. 7-9).

    PNG
    media_image1.png
    545
    664
    media_image1.png
    Greyscale

Lambrakos Annotated Figure 3
Regarding claim 2, Lambrakos further discloses said base plate (upper portion of yoke 17) is rectangular (see Fig. 2).
Regarding claim 3, Lambrakos further discloses one or more coupling members (annotated Fig. 3) are attached at opposing lengths (coupling members are on opposite sides, see annotated Fig. 3) of said lower surface of said base plate (annotated Fig. 3).
Regarding claim 4, Lambrakos further discloses one or more coupling members (annotated Fig. 3) are attached at a plurality of one or more corners (coupling members are attached at corners, see annotated Fig. 3; Fig. 2) of said base plate (annotated Fig. 3).
Regarding claim 10, Lambrakos further discloses a finger guard (annotated Fig. 3) is attached to said vertical member (annotated Fig. 3).
Regarding claim 11, Lambrakos further discloses said finger guard (annotated Fig. 3) is built into said base plate (annotated Fig. 3).
Regarding claim 13, Lambrakos further discloses said gas cylinder mobility aid (handle assembly, Fig. 1) is manufactured as a single unit (handle assembly is assembled into a single unit, see Fig. 3).
Regarding claim 14, Lambrakos further discloses one or more from a group comprising of said base plate, said one or more coupling members, said vertical member and said handle are manufactured by a 3-D printer (components of handle assembly are metal, see e.g., col. 2, ll. 91-98, which is structurally the same as a component manufactured by a 3-D printer, see MPEP 2113).
Regarding claim 15, Lambrakos discloses a method of employing said gas cylinder mobility aid from claim 1 (see rejection of claim 1, above), to facilitate safe transportation of said gas cylinder (see col. 1, ll. 9-14), comprising: applying said one or more coupling members (annotated Fig. 3) to said collar of said gas cylinder (coupling members are placed adjacent a neck of a cylinder, see col. 3, ll. 17-21) such that said frictional fit is formed (coupling members are tightened, such that a frictional fit is formed, see col. 3, ll. 34-36); tilting said gas cylinder (Fig. 7; col. 2, ll. 67-72); applying a rotational force to said gas cylinder (col. 3, ll. 36-41); and securing said handle (col. 3, ll. 34-44) and guiding said gas cylinder via said handle (col. 3, ll. 41-44).
Regarding claim 16, Lambrakos further discloses said gas cylinder mobility aid (handle assembly, Fig. 1) transports two or more gas cylinders (the handle assembly may be removed and reattached to a different cylinder to transport two or more cylinders in succession, see e.g., col. 1, l. 56-col. 2, l. 57; col. 3, ll. 34-44).
Regarding claim 17, Lambrakos further discloses said gas cylinders may be stacked on top of each other (the cylinders are capable of being stacked; see Fig. 1).
Regarding claim 18, Lambrakos discloses a gas cylinder mobility aid kit (components of handle assembly, see Fig. 1) for facilitating safe transportation of one or more gas cylinders (the handle assembly is capable of facilitating safe transportation of a gas cylinder, see col. 1, ll. 9-14), said kit comprising: a base plate (annotated Fig. 3, above); a plurality of coupling members (annotated Fig. 3); a vertical member (annotated Fig. 3); a handle (annotated Fig. 3); and a plurality of fasteners (annotated Fig. 3).
Regarding claim 19, Lambrakos further discloses said kit further comprises a finger guard (annotated Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lambrakos in view of U.S. Pub. 2016/0272337 to McBurnett et al. (hereinafter, “McBurnett”).
Regarding claim 5, Lambrakos does not expressly disclose said base plate is square. 
McBurnett teaches a gas tank assembly with a removable attachment feature, such as a knob (para. [0022]). McBurnett teaches that the attachment feature (116) “may comprise any geometric shape” (para. [0026]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the base plate of Lambrakos to be square as taught by McBurnett because it has been held that changes in shape of a component are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. MPEP 2144.04(IV)(B); In re Dailey, 149 USPQ 47 (CCPA 1966).
Regarding claim 6, Lambrakos further discloses one or more coupling members (annotated Fig. 3) are attached at a plurality of sides of said lower surface of said base plate (the coupling members are attached to opposing sides of the lower surface, annotated Fig. 3).
Regarding claim 7, Lambrakos further discloses one or more coupling members (annotated Fig. 3) are attached at a plurality of one or more corners of said base plate (the coupling members are attached at corners of the base plate, annotated Fig. 3).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lambrakos in view of U.S. Pub. 2022/0042653 to Aguiar et al. (hereinafter, “Aguiar”).
Regarding claim 8, Lambrakos does not expressly disclose said base plate is circular. 
Aguiar teaches a handle for attachment to a collar of a gas cylinder (Abstract, Fig. 1). Aguiar teaches that the handle (14) has a lower surface including a base (56) for attachment to the collar of the gas cylinder (para. [0038]). Aguiar teaches that the lower surface may be circular to correspond to the geometry of the collar of the gas cylinder (para. [0038]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the base plate of Lambrakos to be circular as taught by Aguiar for the purpose of corresponding to the geometry of the collar of the cylinder, as recognized by Aguiar (para. [0038]), and because it has been held that changes in shape of a component are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. MPEP 2144(IV); In re Dailey, 149 USPQ 47 (CCPA 1966).
Regarding claim 9, Lambrakos further discloses a plurality of said coupling members (annotated Fig. 3) are attached equidistant from one another on said lower surface of said base plate (coupling members are attached equidistant from one another, see Figs. 2, 3).
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lambrakos in view of EP 2857734 to Bernard et al. (hereinafter, “Bernard”).
Regarding claims 12 and 20 (similar limitations, different dependency), Lambrakos does not expressly disclose said handle is spherically shaped.
Bernard teaches a handle for a gas cylinder including a knob (Abstract). Bernard teaches that the knob may have a sphere shape, or “any other geometry” (p. 3, ll. 4-8 of attached translation). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the handle of Lambrakos to be spherically shaped as taught by Bernard because it has been held that changes in shape of a component are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. MPEP 2144(IV); In re Dailey, 149 USPQ 47 (CCPA 1966).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. 2020/0239192 to Maurier discloses a handle assembly for attachment to a cylindrical container (Figs. 3-4).
U.S. Pub. 2019/0093827 to Yeggy discloses an assembly for attachment to a collar of a gas cylinder (Fig. 1).
U.S. Pub. 2017/0106709 to Lauer et al. discloses a mount for attachment to a collar of a gas cylinder (Fig. 4).
U.S. Pub. 2013/0341381 to Thomason et al. discloses a handle for attachment to a collar of a container (Fig. 1).
U.S. Pat. 6,311,722 to Gounot et al. discloses an assembly for attachment to a collar of a container and including a handle attached to a vertical member (Fig. 2).
U.S. Pat. 6,042,164 to Merritt discloses a handle assembly for attachment to a collar of a container (Fig. 1).
U.S. Pat. 4,560,193 to Beebe discloses a carrying device for a gas tank that forms a frictional fit with the gas tank (Fig. 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733